DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-7, 9, 11-15, 17 and 20-23 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 9 and 17 (see Remarks pages 9-14 filed on 09/16/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Choi (US 2016/0132744) discloses method and apparatus for processing an image are provided. A processor is configured to detect a region of at least one object from the image, define a plurality of straight lines approximating a boundary of the detected region of the at least one object, and based on the number of points at which each of the plurality of first straight lines coincide with the boundary, extract first image data for a polygonal region. The polygonal region has vertexes at a plurality of first intersection points at which the plurality of straight lines intersect each other. Second image data may be generated by correcting distortion of the first image data. A storage unit stores the second image data, which may also be displayed or transmitted, (Para 0066-0172). However, Choi does not disclose in the affirmative, “calculate an amount of overlap between the first and second documents in the first document area, qenerate a warninq message if the calculated amount of overlap between the first and second documents is greater than a threshold amount, generate a first single file including the extracted document image data for the first document and the second document, extract vertices of the second outermost contour line, extract document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line, and generate a second single file including the extracted document image data for the third document and the fourth document; and a memory configured to store the first single file and the second single file.”
Further, the next closest prior art Han (US 2016/0147386) discloses image scanning apparatus includes a storage configured to store an image file, a user interface unit configured to receive selection of the image file stored in the storage and to display a thumbnail image corresponding to each of a plurality of pages contained in the selected image file, and a controller, in response to any one of the displayed thumbnail image being selected for a predetermined time period or more, to perform at least one of order change, delete, and partition of a page corresponding to the thumbnail image selected for the predetermined time period or more to edit the selected image file, (Para 0047-0209). However, Han does not disclose in the affirmative, “calculate an amount of overlap between the first and second documents in the first document area, generate a warning message if the calculated amount of overlap between the first and second documents is greater than a threshold amount, generate a first single file including the extracted document image data for the first document and the second document, extract vertices of the second outermost contour line, extract document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line, and generate a second single file including the extracted document image data for the third document and the fourth document; and a memory configured to store the first single file and the second single file.”
Finally, the next closest prior art Lee (US 2004/0213445) discloses object separating method separates a target object from an ultrasound image. Specifically, first of all, a set of two dimensional (2D) ultrasound images are combined to provide volume data. Then, a rotational axis to rotate the volume data and two points as reference points are set, wherein the two points are points where the rotational axis and the target object intersect. Thereafter, the volume data is rotated by a predetermined angle around the rotational axis to generate a 2D ultrasound image for each rotated angle, wherein the rotating process is repeatedly performed until the volume data is rotated by a preset angle. A contour of each 2D ultrasound image is extracted and vertices on the contour are set to thereby provide contours with vertices. The vertices of each of the contours are wired and processed to provide a 3D image of the target object, (Para 0026-0038). However, Lee does not disclose in the affirmative, “calculate an amount of overlap between the first and second documents in the first document area, generate a warning message if the calculated amount of overlap between the first and second documents is greater than a threshold amount, generate a first single file including the extracted document image data for the first document and the second document, extract vertices of the second outermost contour line, extract document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line, and generate a second single file including the extracted document image data for the third document and the fourth document; and a memory configured to store the first single file and the second single file.”
Therefore, the prior arts Choi, Han and Lee alone or in combination do not render obvious in include the claimed feature in the affirmative, “calculate an amount of overlap between the first and second documents in the first document area, generate a warning message if the calculated amount of overlap between the first and second documents is greater than a threshold amount, generate a first single file including the extracted document image data for the first document and the second document, extract vertices of the second outermost contour line, extract document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line, and generate a second single file including the extracted document image data for the third document and the fourth document; and a memory configured to store the first single file and the second single file.”

Regarding independent claim 9, the closest prior art, Choi (US 2016/0132744) discloses method and apparatus for processing an image are provided. A processor is configured to detect a region of at least one object from the image, define a plurality of straight lines approximating a boundary of the detected region of the at least one object, and based on the number of points at which each of the plurality of first straight lines coincide with the boundary, extract first image data for a polygonal region. The polygonal region has vertexes at a plurality of first intersection points at which the  “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”
Further, the next closest prior art Han (US 2016/0147386) discloses image scanning apparatus includes a storage configured to store an image file, a user interface unit configured to receive selection of the image file stored in the storage and to display a thumbnail image corresponding to each of a plurality of pages contained in the selected image file, and a controller, in response to any one of the displayed thumbnail image being selected for a predetermined time period or more, to perform at least one of order change, delete, and partition of a page corresponding to the thumbnail image selected for the predetermined time period or more to edit the selected image file, (Para 0047-0209). However, Han does not disclose in the affirmative, “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”
Finally, the next closest prior art Lee (US 2004/0213445) discloses object separating method separates a target object from an ultrasound image. Specifically, first of all, a set of two dimensional (2D) ultrasound images are combined to provide volume data. Then, a rotational axis to rotate the volume data and two points as reference points are set, wherein the two points are points where the rotational axis and the target object intersect. Thereafter, the volume data is rotated by a predetermined angle around the rotational axis to generate a 2D ultrasound image for each rotated angle, wherein the rotating process is repeatedly performed until the volume data is rotated by a preset angle. A contour of each 2D ultrasound image is extracted and vertices on the contour are set to thereby provide contours with vertices. The vertices of each of the contours are wired and processed to provide a 3D image of the target object, (Para 0026-0038). However, Lee does not disclose in the affirmative, “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.” 
Therefore, the prior arts Choi, Han and Lee alone or in combination do not render obvious in include the claimed feature in the affirmative, “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of the third document and the fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”

 “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of a third document and a fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”
Further, the next closest prior art Han (US 2016/0147386) discloses image scanning apparatus includes a storage configured to store an image file, a user “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of a third document and a fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”
Finally, the next closest prior art Lee (US 2004/0213445) discloses object separating method separates a target object from an ultrasound image. Specifically, first of all, a set of two dimensional (2D) ultrasound images are combined to provide volume data. Then, a rotational axis to rotate the volume data and two points as reference points are set, wherein the two points are points where the rotational axis and the target “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of a third document and a fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”
Therefore, the prior arts Choi, Han and Lee alone or in combination do not render obvious in include the claimed feature in the affirmative, “calculating an amount of overlap for the first document and the second document in the first document area, generating a warning message if the calculated amount of overlap for the first and second documents is greater than a threshold amount, generating a first single file including the extracted document image data for the first document and the second document; extracting vertices of the second outermost contour line; extracting document image data of a third document and a fourth document in the second document area based on the extracted vertices of the second outermost contour line; generating a second single file including the extracted document image data for the third document and the fourth document; and storing the first single file and the second single file in a memory.”

Dependent claims 3-7, 11-15, 20-23 are allowed because of their dependency to claims 1, 9 and 17 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677